USDC IN/ND case 2:98-cr-00103-JTM-APR document 620 filed 07/20/20 page 1 of 5


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
               v.                         )      No. 2:98 CR 103
                                          )
JESSE COLON                               )

                                 OPINION and ORDER

       This matter is before the court on the motions of defendant Jesse Colon for a

reduction of his sentence pursuant to 18 U.S.C. § 3582 and the First Step Act of 2018,

H.R. 5682, 115th Cong. (Dec. 21, 2018). (DE ## 596, 604.) For the reasons that follow, the

motions are denied.

I.     BACKGROUND

       In 1999, a jury convicted defendant of eight counts. Counts 1 - 5 involved drug

charges and, of those, counts 1, 3, and 5 related to crack cocaine. Counts 1 and 3 carried

a statutory penalty of 10 years - life; Counts 2 and 4 carried a statutory penalty of up to

20 years; Count 5 carried a penalty of 5 - 40 years. Count 8, a witness tampering charge,

carried a maximum penalty of 10 years. Counts 6 and 7, firearms offenses, required

mandatory consecutive terms of 5 and 20 years, for a 25 year consecutive term as to

both counts.

       At sentencing, the court concluded that defendant was responsible for 44.7 grams

of heroin and 1.5 kilograms of crack. (DE # 235.) The court sentenced defendant to life

plus 25 years, which effectively consisted of a life sentence on the drug and witness
USDC IN/ND case 2:98-cr-00103-JTM-APR document 620 filed 07/20/20 page 2 of 5


tampering counts, plus 25 years, to be served consecutively, on the firearm counts. (DE

# 317.)

          Amendments to the Sentencing Guidelines resulted in several reductions in

defendant’s sentence; presently, defendant’s post-Amendments term of imprisonment

on his drug offenses, including the crack offenses, is 235 months. (DE # 580.) (The

consecutive 25-year term of imprisonment has remained unchanged, resulting in a total

sentence of 235 months plus 25 years.) The 235-month term was selected from the

lowest end of the then-applicable Guidelines range of 235 - 293 months. (DE # 577.)

          Defendant moved pro se for a reduction of his sentence pursuant to the First Step

Act of 2018. (DE # 596.) The court appointed counsel, who filed an additional motion on

defendant’s behalf. (DE # 604.) The motion is fully briefed and ripe for ruling.

II.       DISCUSSION

          The First Step Act of 2018 independently authorized a district court to resentence

eligible defendants as if the statutory penalties of the Fair Sentencing Act of 2010, Pub.

L. No. 111-220, S. 1789, 111th Cong. (Aug. 3, 2010), were in effect at the time of the

original sentencing. The purpose of the First Step Act was “to address the disparities

between sentences for crack and powder cocaine.” United States v. Shaw, 957 F.3d 734,

735 (7th Cir. 2020).

          At the outset, the Government argues that, though defendant was charged with

and found guilty of some charges involving 50 grams of crack, the court should, for

purposes of First Step Act resentencing, consider defendant responsible for the higher


                                               2
USDC IN/ND case 2:98-cr-00103-JTM-APR document 620 filed 07/20/20 page 3 of 5


amount of crack the court found attributable to defendant at the sentencing phase.

Under the Government’s theory, the court should find defendant ineligible for relief

under the First Step Act because the higher crack quantity would place defendant

squarely in the same position in terms of post-Fair Sentencing Act statutory maximums

and minimums. The Government further argues: “Had the government known about

the Fair Sentencing Act at the time of the Indictment, it would have alleged Count 1

involved more than 280 grams of crack cocaine.” (DE # 608 at 5.) However, the

Government’s argument has been rejected by the Seventh Circuit Court of Appeals.

Shaw, 957 F.3d at 739 (holding that “the statute of conviction alone determines eligibility

for First Step Act relief,” not the quantities of crack involved).

       The question, for purposes of determining eligibility under the First Step Act, is

whether “defendant was convicted of a crack-cocaine offense that was later modified by

the Fair Sentencing Act.” Id. at 735. In this case, the Fair Sentencing Act shifts the

statutory penalties applicable to Counts 1 and 3 from 10 years - life, to 5 - 40 years. For

Count 5, the statutory penalties shift from 5 - 40 years, to 0 - 20 years. Thus, because,

“defendant was convicted of a crack-cocaine offense that was later modified by the Fair

Sentencing Act, he . . . is eligible to have a court consider whether to reduce the

previously imposed term of imprisonment.” Id.

       Another preliminary matter that requires discussion is defendant’s argument

that the court should essentially conduct a plenary resentencing. Specifically, defendant

requests that the court consider the impact of Rosemond v. United States, 134 S.Ct. 1240,


                                              3
USDC IN/ND case 2:98-cr-00103-JTM-APR document 620 filed 07/20/20 page 4 of 5


1243 (2014), on his sentence. In Rosemond, the Supreme Court decided that jury

instructions must require proof that a defendant knew in advance that one of his

cohorts would be armed. Id. This was also the subject of defendant’s petition under 28

U.S.C. § 2255, which the court denied as untimely. (DE ## 585, 590.) This issue is not

related to crack sentencing disparities, which is the focus of the Fair Sentencing Act. The

Seventh Circuit Court of Appeals has not ruled on whether matters outside of the scope

of the Fair Sentencing Act’s main focus may be considered during a First Step Act

resentencing. The court’s sister districts have largely determined that defendants are

not entitled to plenary resentencing during First Step Act proceedings. See, e.g., United

States v. Coleman, 382 F. Supp. 3d 851, 857 (E.D. Wis. 2019) (collecting cases). This court

follows suit, declining to address matters unrelated to the First Step Act at this time.

       The court now considers whether a reduction in defendant’s sentence for Counts

1, 3, and 5 (the offenses related to crack) is appropriate. As recommended by Shaw, 957

F.3d at 741-42, the court considers defendant’s pre-sentence and post-sentence conduct,

including but not limited to the relevant factors in 18 U.S.C. § 3553(a), in deciding how

to exercise its discretion in response to defendant’s request. The court’s prior

consideration of the § 3553(a) factors explained at sentencing remains valid. The court

has considered defendant’s argument that he has behaved admirably while

incarcerated, including significantly furthering his education. However, the court notes

that defendant engaged in a serious drug crime and used a firearm in the process. The




                                             4
USDC IN/ND case 2:98-cr-00103-JTM-APR document 620 filed 07/20/20 page 5 of 5


court is also mindful of the need to deter both defendant and future offenders from

similar criminal behavior.

       The court has also thoroughly considered the advisory Sentencing Guidelines

range applicable to defendant. Even with the application of the Fair Sentencing Act to

defendant’s case, the low end of the applicable Guidelines range for defendant’s crack

charges is 235 months. This is the same sentence the court found appropriate following

Amendments to the Sentencing Guidelines. In other words, defendant’s sentence on his

crack charges is already at the lowest it can be within the Guidelines range. Although

the court acknowledges it has the discretion to go even lower than the Guidelines

minimum, it declines to do so for the reasons articulated above.

       A 235-month term of imprisonment on the crack charges is also appropriate in

light of effects the Fair Sentencing Act had on the statutory penalties applicable to

defendant. As explained above, under the Fair Sentencing Act, the statutory penalties

for Counts 1 and 3 would be 5 - 40 years, and for Count 5, the statutory penalty would

be 0 - 20 years. A 235-month sentence is within the bounds of these post-Fair Sentencing

Act statutory minimums and maximums.

III.   CONCLUSION

       For the foregoing reasons, the court denies defendant’s motions for resentencing

under the First Step Act. (DE ## 596, 604.)

                                          SO ORDERED.

       Date: July 20, 2020
                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT

                                              5
